Case 5:19-cr-00394-SVW Document 93 Filed 09/05/20 Page 1 of 13 Page ID #:5681

 1                    UNITED STATES DISTRICT COURT

 2        CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

 3                    HONORABLE STEPHEN V. WILSON

 4               UNITED STATES DISTRICT JUDGE PRESIDING

 5                                  - - -

 6
     United States of America,          )
 7                        PLAINTIFF,    )
                                        )
 8   VS.                                )         NO. CR 19-394 SVW
                                        )
 9   Robert Stahlnecker,                )
                            DEFENDANT, )
10   ___________________________________)

11

12

13                REPORTER'S TRANSCRIPT OF PROCEEDINGS

14                       LOS ANGELES, CALIFORNIA

15                      MONDAY, FEBRUARY 10, 2020

16

17

18               _____________________________________

19                    KATIE E. THIBODEAUX, CSR 9858
                      U.S. Official Court Reporter
20                              Suite 4311
                           350 West 1st Street
21                        Los Angeles, CA 90012

22

23

24

25
Case 5:19-cr-00394-SVW Document 93 Filed 09/05/20 Page 2 of 13 Page ID #:5692

 1   APPEARANCES OF COUNSEL:

 2

 3   ON BEHALF OF THE PLAINTIFF, UNITED STATES OF AMERICA:

 4                          U.S. DEPARTMENT OF JUSTICE
                            U.S. ATTORNEY'S OFFICE
 5                          BY: PETER DAHLQUIST, AUSA
                            3404 10th Street
 6                          Suite 200
                            Riverside, CA 92501
 7

 8

 9   ON BEHALF OF THE DEFENDANT:

10                          DAVID R. REED LAW OFFICES
                            BY: DAVID R. REED
11                          3699 Wilshire Boulevard
                            Suite 850
12                          Los Angeles, CA 90010

13

14

15

16

17

18

19

20

21

22

23

24

25
Case 5:19-cr-00394-SVW Document 93 Filed 09/05/20 Page 3 of 13 Page ID #:5703

 1        LOS ANGELES, CALIFORNIA; MONDAY, FEBRUARY 10, 2020

 2                               2:15 P.M.

 3                                - - - - -

 4

 5

 6

 7            THE CLERK:    Item 6, CR 19-394-SVW, United States

 8   of America versus Robert Stahlnecker.

 9                Counsel, please state your appearances.

10            MR. DAHLQUIST:    Good afternoon, your Honor.        Peter

11   Dahlquist and Robert Trisotto on behalf of the United

12   States..

13            MR. REED:    Good afternoon, your Honor.       David Reed

14   on behalf of Mr. Stahlnecker.        He is present in court.

15            THE COURT:    We had a pretrial conference last

16   week, and there were certain issues that required

17   resolution prior to the jury trial which is set for

18   tomorrow morning.

19                These are the rulings:       First, the government

20   is required on each of the statutory claims to prove

21   objective and subjective intent.         The law, in my view,

22   does not require that the plaintiff prove that the

23   defendant had knowledge of the specific person as long as

24   he knew that person to be within the statutory

25   definition.
Case 5:19-cr-00394-SVW Document 93 Filed 09/05/20 Page 4 of 13 Page ID #:5714

 1                As I said at the pretrial conference, I am not

 2   going to allow the government to introduce evidence of

 3   these 10- or 15,000 phone calls.        The government didn't

 4   seem to press that further.

 5                With regard to the misdemeanor convictions, I

 6   am not going to allow the government to introduce those.

 7   If the government wants to cross-examine with the

 8   specific facts of those cases, I will hear further on

 9   that before that is attempted, but the convictions will

10   not be allowed.      They were misdemeanor convictions.        They

11   were somewhat aged.      The age alone is not the controlling

12   factor.    I don't know, for example, whether under these

13   state convictions, misdemeanor convictions, there was a

14   requirement of both subjective and objective intent.

15                With regard to the testimony that the

16   government wants introduced regarding the precautionary

17   measures that the alleged victims' supervisors took after

18   the threatening phone calls, that will not be allowed.

19                As I have said, since the court is concluding

20   that subjective and objective mens rea is required for

21   all three statutory violations, what is the relevance of

22   the Tobin case in light of that ruling?

23            MR. REED:    Of the what, your Honor?

24            THE COURT:    The Tobin case, the First Circuit

25   case.
Case 5:19-cr-00394-SVW Document 93 Filed 09/05/20 Page 5 of 13 Page ID #:5725

 1            MR. REED:    I can't hear the court.

 2            THE COURT:    Tobin.    What is the relevance of the

 3   Tobin case in light of the court's conclusion that for

 4   all the violations subjective and objective intent is

 5   required.

 6            MR. REED:    Okay.    The Tobin case, your Honor,

 7   involves the 223 harassment.

 8            THE COURT:    I know it does.     It involves one

 9   subsection.

10            MR. REED:    Right.    And we contend that since

11   harassment is one of the predicates within the 223

12   violation, the other ones being abuse and interfere,

13   since harassment is one of the predicates, we feel that

14   the Tobin case which deals with a different code section

15   than the one charged -- it is still a 223 charge, but it

16   is under a different subsection -- that Tobin case

17   requires the government to prove that when the defendant

18   was harassing, his mental intent was to create a negative

19   reaction in the person that he was harassing.           And that

20   is why we feel --

21            THE COURT:    I do intend to define the term, but

22   usually a term is defined by its dictionary meaning.

23                Is that different than the dictionary meaning?

24            MR. REED:    Yes, it is, your Honor.      The abuse and

25   interfere which are the other predicates, the government
Case 5:19-cr-00394-SVW Document 93 Filed 09/05/20 Page 6 of 13 Page ID #:5736

 1   is correct.     Those have common definitions, but the

 2   harassment predicate is something that we were hoping the

 3   court could further instruct the jury on which is the --

 4            THE COURT:    I will reserve a ruling on that and

 5   let you know tomorrow morning.

 6                And with regard to the trial tomorrow, I have

 7   read your proposed voir dire questions, and most of them

 8   will be asked in substance maybe not in the exact wording

 9   you have.    But I think most of the proposed questions

10   have some bearing.      In addition, I will ask the court's

11   usual questions about background and jury experience and

12   so forth.

13                One cautionary word regarding opening

14   statements.     The court feels very strongly about the

15   place of opening statements in a jury trial, and they are

16   not to be used to argue.       And lawyers have developed

17   skills to shield the fact that they are arguing when they

18   really are.     And so don't, you know, use expressions like

19   the evidence will show that the defendant is a thief or

20   someone is a liar.      Prefacing what the evidence will show

21   doesn't, in my view, make it less argumentative.           In

22   other words, the lawyer's view of the case really doesn't

23   count so it should be a relatively bland introduction or

24   summary of what the witnesses will say or the documents

25   or evidence will be.
Case 5:19-cr-00394-SVW Document 93 Filed 09/05/20 Page 7 of 13 Page ID #:5747

 1                That goes for both sides.       And if you do drift

 2   into argument, you can anticipate an interruption from

 3   the court.

 4            MR. REED:    May I say something, your Honor?

 5            THE COURT:    Yes.

 6            MR. REED:    In the argument, I was going to

 7   indicate to the jury that as they are listening to the

 8   evidence, as the evidence is coming in, that there are a

 9   couple of issues that they should focus on, and that is

10   not only the substance of the statements, what was said,

11   but they are going to be required to analyze the mental

12   intent of the defendant in this case.

13            THE COURT:    You can say that.

14            MR. REED:    Is that okay, your Honor?

15            THE COURT:    Yes.

16                All right.    Then we will see you tomorrow at

17   9:00 o'clock.     We will select the jury.

18            MR. DAHLQUIST:    Your Honor, can I ask two

19   logistical questions to help with preparation this

20   evening?

21            THE COURT:    Yes.

22            MR. DAHLQUIST:    So, first, the parties have

23   entered into a stipulation to help streamline the

24   presentation of evidence, cut down on the need of

25   witnesses.     There is a lot of facts that are agreed to,
Case 5:19-cr-00394-SVW Document 93 Filed 09/05/20 Page 8 of 13 Page ID #:5758

 1   and I was hoping to be able to present the stipulation

 2   during the witness who is testifying.         It is the case

 3   agent.

 4            THE COURT:    I would rather you did that in your

 5   opening statement.

 6            MR. DAHLQUIST:    Read the stipulation, your Honor?

 7            THE COURT:    Yes.

 8            MR. DAHLQUIST:    After the opening statement?

 9            THE COURT:    You can do it during the opening

10   statement.

11            MR. DAHLQUIST:    Very well, your Honor.

12                And then the second logistical question has to

13   do with transcripts.      We prepared transcripts of the

14   audio exhibits that we are presenting.         Does the court

15   require us to have transcripts for the jury?

16            THE COURT:    I mean, are the audios understandable?

17            MR. DAHLQUIST:    Yes, your Honor.

18            THE COURT:    Then no transcripts because that is

19   undue emphasis.     If it can be -- usually, I reserve

20   transcripts for foreign language.

21            MR. DAHLQUIST:    The only issue is there are some

22   that it is kind of in a low tone at points.          It is kind

23   of inaudible.     It is hard to hear.

24            THE COURT:    Well, I am not going to allow a

25   transcript.     The witness can testify as to what they
Case 5:19-cr-00394-SVW Document 93 Filed 09/05/20 Page 9 of 13 Page ID #:5769

 1   heard, and that is the evidence.        Someone who made a

 2   transcript may have listened to the thing ten times, and

 3   the jury may not.      So there won't be a transcript.

 4            MR. DAHLQUIST:    Very well, your Honor.

 5            THE COURT:    Anything else?

 6            MR. DAHLQUIST:    No, your Honor.

 7            MR. REED:    No, your Honor.

 8           (Proceedings concluded.)

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
Case 5:19-cr-00394-SVW Document 93 Filed 09/05/20 Page 10 of 13 Page ID #:577

 1                               CERTIFICATE

 2

 3

 4    I hereby certify that pursuant to Section 753, Title 28,

 5    United States Code, the foregoing is a true and correct

 6    transcript of the stenographically reported proceedings held

 7    in the above-entitled matter and that the transcript page

 8    format is in conformance with the regulations of the

 9    Judicial Conference of the United States.

10    Date:   September 5, 2020

11

12     /s/ Katie Thibodeaux, CSR No. 9858, RPR, CRR

13

14

15

16

17

18

19

20

21

22

23

24

25
                              ask [2]   6/10 7/18         didn't [1]   4/3
Case 5:19-cr-00394-SVW Document
                           asked 93
                                 [1] Filed
                                      6/8 09/05/20 Pagedifferent
                                                        11 of 13 [3]
                                                                 Page5/14
                                                                      ID #:578
                                                                           5/16    5/23
  MR.   DAHLQUIST: [10]       attempted [1] 4/9           dire [1] 6/7
  MR.   REED: [10]            ATTORNEY'S [1] 2/4          DISTRICT [3] 1/1 1/2 1/4
  THE   CLERK: [1] 3/3        audio [1] 8/14              DIVISION [1] 1/2
  THE   COURT: [17]           audios [1] 8/16             do [4] 5/21 7/1 8/9 8/13
 /                            AUSA [1] 2/5                documents [1] 6/24
                                                          does [3] 3/22 5/8 8/14
 /s [1]     10/12             B                           doesn't [2] 6/21 6/22
 1                            background [1] 6/11         don't [2] 4/12 6/18
                              be [11]                     down [1] 7/24
 10 [3] 1/15 3/1 4/3          bearing [1] 6/10            drift [1] 7/1
 10th [1] 2/5                 because [1] 8/18            during [2] 8/2 8/9
 15,000 [1] 4/3               before [1] 4/9
 19-394 [1] 1/8               behalf [4] 2/3 2/9 3/11 3/14 E
 19-394-SVW [1] 3/7           being [1] 5/12               each [1] 3/20
 1st [1] 1/20                 bland [1] 6/23               else [1] 9/5
 2                            both [2] 4/14 7/1            emphasis [1] 8/19
                              Boulevard [1] 2/11           entered [1] 7/23
 200 [1] 2/6                                               entitled [1] 10/7
 2020 [3] 1/15 3/1 10/10      C                            evening [1] 7/20
 223 [3] 5/7 5/11 5/15        CA [3] 1/21 2/6 2/12         evidence [8]
 28 [1] 10/4                  CALIFORNIA [3] 1/2 1/14 3/1 exact [1] 6/8
 2:15 [1] 3/2                 calls [2] 4/3 4/18           examine [1] 4/7
 3                            can [6]                      example [1] 4/12
                              can't [1] 5/1                exhibits [1] 8/14
 3404 [1] 2/5                 case [10]                    experience [1] 6/11
 350 [1] 1/20                 cases [1] 4/8                expressions [1] 6/18
 3699 [1] 2/11                cautionary [1] 6/13
 394 [1] 1/8                  CENTRAL [1] 1/2              F
 4                            certain [1] 3/16             fact [1] 6/17
                              CERTIFICATE [1] 10/1         factor [1] 4/12
 4311 [1]    1/20             certify [1] 10/4             facts [2] 4/8 7/25
 7                            charge [1] 5/15              FEBRUARY [2] 1/15 3/1
                              charged [1] 5/15             feel [2] 5/13 5/20
 753 [1]    10/4              Circuit [1] 4/24             feels [1] 6/14
 8                            claims [1] 3/20              first [3] 3/19 4/24 7/22
                              code [2] 5/14 10/5           focus [1] 7/9
 850 [1]    2/11              coming [1] 7/8               foregoing [1] 10/5
 9                            common [1] 6/1               foreign [1] 8/20
                              concluded [1] 9/8            format [1] 10/8
 90010 [1] 2/12               concluding [1] 4/19          forth [1] 6/12
 90012 [1] 1/21               conclusion [1] 5/3           further [3] 4/4 4/8 6/3
 92501 [1] 2/6                conference [3] 3/15 4/1 10/9
 9858 [2] 1/19 10/12          conformance [1] 10/8         G
 9:00 o'clock [1] 7/17        contend [1] 5/10             goes [1] 7/1
                              controlling [1] 4/11         going [5] 4/2 4/6 7/6 7/11
 A                            convictions [5] 4/5 4/9 4/10 8/24
 able [1] 8/1                  4/13 4/13                   Good [2] 3/10 3/13
 about [2] 6/11 6/14          correct [2] 6/1 10/5         government [8]
 above [1] 10/7               could [1] 6/3
 above-entitled [1] 10/7      COUNSEL [2] 2/1 3/9          H
 abuse [2] 5/12 5/24          count [1] 6/23               had [2] 3/15 3/23
 addition [1] 6/10            couple [1] 7/9               harassing [2] 5/18 5/19
 after [2] 4/17 8/8           court [9]                    harassment [4] 5/7 5/11 5/13
 afternoon [2] 3/10 3/13      court's [2] 5/3 6/10          6/2
 age [1] 4/11                 CR [2] 1/8 3/7               hard [1] 8/23
 aged [1] 4/11                create [1] 5/18              has [1] 8/12
 agent [1] 8/3                cross [1] 4/7                have [9]
 agreed [1] 7/25              cross-examine [1] 4/7        he [3] 3/14 3/24 5/19
 all [3] 4/21 5/4 7/16        CRR [1] 10/12                hear [3] 4/8 5/1 8/23
 alleged [1] 4/17             CSR [2] 1/19 10/12           heard [1] 9/1
 allow [3] 4/2 4/6 8/24       cut [1] 7/24                 held [1] 10/6
 allowed [2] 4/10 4/18                                     help [2] 7/19 7/23
 alone [1] 4/11               D                            hereby [1] 10/4
 am [3] 4/1 4/6 8/24          DAHLQUIST [2] 2/5 3/11       his [1] 5/18
 America [3] 1/6 2/3 3/8      Date [1] 10/10               Honor [14]
 analyze [1] 7/11             DAVID [3] 2/10 2/10 3/13     HONORABLE [1] 1/3
 ANGELES [4] 1/14 1/21 2/12   deals [1] 5/14               hoping [2] 6/2 8/1
  3/1                         defendant [6]
 anticipate [1] 7/2           define [1] 5/21              I
 Anything [1] 9/5             defined [1] 5/22             inaudible [1] 8/23
 appearances [2] 2/1 3/9      definition [1] 3/25          indicate [1] 7/7
 are [12]                     definitions [1] 6/1          instruct [1] 6/3
 argue [1] 6/16               DEPARTMENT [1] 2/4           intend [1] 5/21
 arguing [1] 6/17             developed [1] 6/16           intent [5] 3/21 4/14 5/4
 argument [2] 7/2 7/6         dictionary [2] 5/22 5/23      5/18 7/12
 argumentative [1] 6/21       did [1] 8/4                  interfere [2] 5/12 5/25
 as [7]
 I                         Official [1] 1/19           second [1] 8/12
Case 5:19-cr-00394-SVW Document 93 Filed
                           okay [2]       09/05/20 Pagesection
                                     5/6 7/14           12 of 13[2]Page ID 10/4
                                                                     5/14  #:579
 interruption [1] 7/2            one [5] 5/8 5/11 5/13 5/15    see [1] 7/16
 introduce [2] 4/2 4/6            6/13                         seem [1] 4/4
 introduced [1] 4/16             ones [1] 5/12                 select [1] 7/17
 introduction [1] 6/23           only [2] 7/10 8/21            September [1] 10/10
 involves [2] 5/7 5/8            opening [5] 6/13 6/15 8/5     set [1] 3/17
 is [37]                          8/8 8/9                      shield [1] 6/17
 issue [1] 8/21                  other [3] 5/12 5/25 6/22      should [2] 6/23 7/9
 issues [2] 3/16 7/9                                           show [2] 6/19 6/20
 it [13]                         P                             sides [1] 7/1
 Item [1] 3/7                                                  since [3] 4/19 5/10 5/13
 its [1] 5/22                    P.M [1] 3/2
                                 page [1] 10/7                 skills [1] 6/17
 J                               parties [1] 7/22              so [5] 6/12 6/18 6/23 7/22
                                 person [3] 3/23 3/24 5/19      9/3
 JUDGE [1] 1/4                   PETER [2] 2/5 3/10            some [2] 6/10 8/21
 Judicial [1] 10/9               phone [2] 4/3 4/18            someone [2] 6/20 9/1
 jury [8]                        place [1] 6/15                something [2] 6/2 7/4
 JUSTICE [1] 2/4                 plaintiff [3] 1/7 2/3 3/22    somewhat [1] 4/11
 K                               please [1] 3/9                specific [2] 3/23 4/8
                                 points [1] 8/22               Stahlnecker [3] 1/9 3/8 3/14
 KATIE [2]    1/19 10/12         precautionary [1] 4/16        state [2] 3/9 4/13
 kind [2]    8/22 8/22           predicate [1] 6/2             statement [3] 8/5 8/8 8/10
 knew [1]    3/24                predicates [3] 5/11 5/13      statements [3] 6/14 6/15
 know [4]    4/12 5/8 6/5 6/18    5/25                          7/10
 knowledge   [1] 3/23            Prefacing [1] 6/20            STATES [8]
 L                               preparation [1] 7/19          statutory [3] 3/20 3/24 4/21
                                 prepared [1] 8/13             stenographically [1] 10/6
 language [1] 8/20               present [2] 3/14 8/1          STEPHEN [1] 1/3
 last [1] 3/15                   presentation [1] 7/24         still [1] 5/15
 law [2] 2/10 3/21               presenting [1] 8/14           stipulation [3] 7/23 8/1 8/6
 lawyer's [1] 6/22               PRESIDING [1] 1/4             streamline [1] 7/23
 lawyers [1] 6/16                press [1] 4/4                 Street [2] 1/20 2/5
 less [1] 6/21                   pretrial [2] 3/15 4/1         strongly [1] 6/14
 let [1] 6/5                     prior [1] 3/17                subjective [4] 3/21 4/14
 liar [1] 6/20                   proceedings [3] 1/13 9/8       4/20 5/4
 light [2] 4/22 5/3               10/6                         subsection [2] 5/9 5/16
 like [1] 6/18                   proposed [2] 6/7 6/9          substance [2] 6/8 7/10
 listened [1] 9/2                prove [3] 3/20 3/22 5/17      Suite [3] 1/20 2/6 2/11
 listening [1] 7/7               pursuant [1] 10/4             summary [1] 6/24
 logistical [2] 7/19 8/12                                      supervisors [1] 4/17
 long [1] 3/23                   Q                             SVW [2] 1/8 3/7
 LOS [4] 1/14 1/21 2/12 3/1      question [1] 8/12
 lot [1] 7/25                    questions [4] 6/7 6/9 6/11    T
 low [1] 8/22                     7/19                         ten [1] 9/2
 M                                                             term [2] 5/21 5/22
                                 R                             testify [1] 8/25
 made [1] 9/1                    rather [1] 8/4                testifying [1] 8/2
 make [1] 6/21                   rea [1] 4/20                  testimony [1] 4/15
 matter [1] 10/7                 reaction [1] 5/19             than [2] 5/15 5/23
 may [3] 7/4 9/2 9/3             read [2] 6/7 8/6              that [39]
 maybe [1] 6/8                   really [2] 6/18 6/22          them [1] 6/7
 mean [1] 8/16                   REED [3] 2/10 2/10 3/13       then [3] 7/16 8/12 8/18
 meaning [2] 5/22 5/23           regard [3] 4/5 4/15 6/6       there [6]
 measures [1] 4/17               regarding [2] 4/16 6/13       these [3] 3/19 4/3 4/12
 mens [1] 4/20                   regulations [1] 10/8          they [9]
 mental [2] 5/18 7/11            relatively [1] 6/23           THIBODEAUX [2] 1/19 10/12
 misdemeanor [3] 4/5 4/10        relevance [2] 4/21 5/2        thief [1] 6/19
  4/13                           reported [1] 10/6             thing [1] 9/2
 MONDAY [2] 1/15 3/1             Reporter [1] 1/19             think [1] 6/9
 morning [2] 3/18 6/5            REPORTER'S [1] 1/13           this [2] 7/12 7/19
 most [2] 6/7 6/9                require [2] 3/22 8/15         those [3] 4/6 4/8 6/1
 Mr. [1] 3/14                    required [5] 3/16 3/20 4/20   threatening [1] 4/18
 Mr. Stahlnecker [1] 3/14         5/5 7/11                     three [1] 4/21
 my [2] 3/21 6/21                requirement [1] 4/14          times [1] 9/2
 N                               requires [1] 5/17             Title [1] 10/4
                                 reserve [2] 6/4 8/19          Tobin [7]
 need [1] 7/24                   resolution [1] 3/17           tomorrow [4] 3/18 6/5 6/6
 negative [1] 5/18               right [2] 5/10 7/16            7/16
 no [5] 1/8 8/18 9/6 9/7         Riverside [1] 2/6             tone [1] 8/22
  10/12                          Robert [3] 1/9 3/8 3/11       took [1] 4/17
 not [11]                        RPR [1] 10/12                 transcript [6]
 O                               ruling [2] 4/22 6/4           transcripts [5] 8/13 8/13
                                 rulings [1] 3/19               8/15 8/18 8/20
 o'clock [1] 7/17                                              trial [3] 3/17 6/6 6/15
 objective [4] 3/21 4/14 4/20 S                                Trisotto [1] 3/11
  5/4                         said [3] 4/1 4/19 7/10           true [1] 10/5
 OFFICE [1] 2/4               say [3] 6/24 7/4 7/13            two [1] 7/18
 OFFICES [1] 2/10
 U
Case 5:19-cr-00394-SVW Document 93 Filed 09/05/20 Page 13 of 13 Page ID #:580
 under [2] 4/12 5/16
 understandable [1] 8/16
 undue [1] 8/19
 UNITED [8]
 us [1] 8/15
 use [1] 6/18
 used [1] 6/16
 usual [1] 6/11
 usually [2] 5/22 8/19
 V
 versus [1] 3/8
 very [3] 6/14 8/11 9/4
 victims' [1] 4/17
 view [3] 3/21 6/21 6/22
 violation [1] 5/12
 violations [2] 4/21 5/4
 voir [1] 6/7
 W
 wants [2] 4/7 4/16
 was [7]
 we [9]
 week [1] 3/16
 well [3] 8/11 8/24 9/4
 were [4] 3/16 4/10 4/11 6/2
 West [1] 1/20
 WESTERN [1] 1/2
 what [7]
 when [2] 5/17 6/17
 whether [1] 4/12
 which [4] 3/17 5/14 5/25 6/3
 who [2] 8/2 9/1
 why [1] 5/20
 will [12]
 Wilshire [1] 2/11
 WILSON [1] 1/3
 within [2] 3/24 5/11
 witness [2] 8/2 8/25
 witnesses [2] 6/24 7/25
 won't [1] 9/3
 word [1] 6/13
 wording [1] 6/8
 words [1] 6/22
 would [1] 8/4
 Y
 Yes [6]
 you [9]
 your [17]
